Fourth Court of Appeals
                                         San Antonio, Texas
                                                 April 14, 2021

                                             No. 04-21-00081-CV

                IN RE Olga Maria NARRO and Jose Elias Narro Arreazola, Relators

                                             Original Proceeding 1

                                                    ORDER

        The petition for writ of mandamus, emergency motion for temporary relief, and motion to
abate are DENIED.

        It is so ORDERED on April 14, 2021.



                                                                       _____________________________
                                                                       Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2021.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




This proceeding arises out of Cause No. 34885, styled In re J.E.N., pending in the 63rd Judicial District Court, Val
1

Verde County, Texas, the Honorable Roland C. Andrade presiding.